Name: 83/210/EEC: Commission Decision of 21 April 1983 authorizing Belgium to fix additional criteria for the definition of 'producer of sheepmeat' (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-05-04

 Avis juridique important|31983D021083/210/EEC: Commission Decision of 21 April 1983 authorizing Belgium to fix additional criteria for the definition of 'producer of sheepmeat' (Only the French and Dutch texts are authentic) Official Journal L 117 , 04/05/1983 P. 0022 - 0022*****COMMISSION DECISION of 21 April 1983 authorizing Belgium to fix additional criteria for the definition of 'producer of sheepmeat' (Only the Dutch and French texts are authentic) (83/210/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EEC) No 1195/82 (2), Having regard to Council Regulation (EEC) No 2643/80 of 14 October 1980 laying down general rules governing the granting of the premium for the benefit of sheepmeat producers (3) and in particular Article 1 (1) (a) thereof, Whereas the competent authorities of Belgium have informed the Commission of their intention to supplement the definition of 'producer of sheepmeat' set out in Article 1 (1) (a) of Regulation (EEC) No 2643/80 by certain additional criteria; whereas prior approval of these new criteria is a matter for the Commission, HAS ADOPTED THIS DECISION: Article 1 Belgium is hereby authorized to supplement the definition of producer of sheepmeat set out in Article 1 (1) (a) of Regulation (EEC) No 2643/80 by the additional criteria sent to the Commission on 7 April 1983. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 21 April 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 183, 16. 7. 1980, p. 1. (2) OJ No L 140, 20. 5. 1982, p. 22. (3) OJ No L 275, 18. 10. 1980, p. 6.